REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claimed method for electrical stunning an animal is believed to be in condition for allowance and the application is being forwarded to issue.  The prior art of record does not anticipate nor render obvious with the proper teaching(s) the claimed invention.  The claimed invention includes steps directed to arranging the animal’s head in a head box with electrodes touching the animal’s head, administering an electric pulse or electric pulse sequence to the electrodes, the electric pulse is a direct and/or alternating current pulse or electric pulse sequence wherein the amplitude of said pulses is from 2000 to 22000V.  As such, the application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892.  The examiner can normally be reached on Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643